745 N.W.2d 795 (2008)
Katrina WASHINGTON, Personal Representative of the Estate of Dave Washington, Jr., Deceased, Plaintiff-Appellant,
v.
William A. JACKSON, M.D., Hugh Rollocks, M.D. and Lenard Fouche, M.D., Defendants, and
Community Health Care Providers, Inc., f/k/a United Community Urgent Care Center, Inc., Defendant-Appellee.
Docket No. 135376. COA No. 258691.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the motion to dismiss for lack of jurisdiction is DENIED. The application for leave to appeal the October 23, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.